1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JAMES BARKER,                                       Case No. 3:19-cv-00159-RCJ-WGC
4                                             Plaintiff                     ORDER
5            v.
6     BAKER, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

12   filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to

14   28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

15   proceed in forma pauperis and attach both an inmate account statement for the past

16   six months and a properly executed financial certificate. Plaintiff has not submitted a

17   properly executed financial certificate or an inmate account statement. (See ECF No. 1).

18   As such, the in forma pauperis application is denied without prejudice. The Court will

19   retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of

20   the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure

21   the deficiencies of his application to proceed in forma pauperis, or in the alternative, pay

22   the full filing fee for this action. If Plaintiff chooses to file a new application to proceed in

23   forma pauperis he must file a fully complete application to proceed in forma pauperis.

24   II.    CONCLUSION

25          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

26   in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.

27          IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

28   approved form application to proceed in forma pauperis by a prisoner, as well as the
1    document entitled information and instructions for filing an in forma pauperis application.
2           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
3    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis,
4    on the correct form with complete financial attachments in compliance with 28 U.S.C.
5    § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
6    fee and the $50 administrative fee).
7           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
8    dismissal of this action may result.
9           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
10   (ECF No. 1-1), but shall not file it at this time.
11          DATED: March 25, 2019.
12
13                                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
